In this action the Industrial Commission seeks to compel the Arizona Power Company to insure and keep insured its employees, notwithstanding such employees may have rejected workmen's compensation and retained their right to sue the employer for damages.
The question involved is settled against the contention of the plaintiff in Industrial Commission v. Orizaba Mining Co.,ante, p. 152, 145 P.2d 850, to which reference is made.
ROSS and STANFORD, JJ., and WM. G. HALL, Superior Court Judge, concur.
NOTE: Because of the illness of Chief Justice McALISTER, the Honorable WM. G. HALL, Judge of the Superior Court of Pima County, was called to sit in his place and stead.